Citation Nr: 1743115	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome claimed as nerve disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to service connection for peripheral vascular disease claimed as circulatory disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO, granted service connection for tinnitus and left ear hearing loss and denied service connection for right ear hearing loss, peripheral vascular disease claimed as circulatory disorder, bilateral carpal tunnel syndrome claimed as nerve disorder, and vision disability previously claimed as bilateral eye injury.  In a November 2012 notice of disagreement (NOD), the Veteran disagreed with the denial of all the service connection claims and also disagreed with the initial noncompensable rating for his service connected left ear hearing loss.  In a March 2015 rating decision, the RO granted service connection for pinguecula, previously claimed as a bilateral eye injury, and assigned a noncompensable rating.  The Veteran did not appeal the March 2015 rating decision. 

The Veteran was scheduled to appear for a hearing in November 2013.  The Veteran notified the Board that he would be unable to attend the hearing.  His hearing request is thus deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement in support of his claim and explained that he wished to withdraw from appellate consideration the issues of entitlement to service connection for bilateral carpal tunnel syndrome claimed as nerve disorder. 

2.  Service connection for right ear hearing loss was denied by the RO in October 2001; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period. 

3.  Evidence received since the October 2001 RO decision that denied service connection for right ear hearing loss is essentially cumulative and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran has throughout the appeal period had at worst level I hearing loss in the left ear. 

5.  A peripheral vascular disease claimed as circulatory disorder did not manifest in service or the one year presumptive period, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral carpal tunnel syndrome claimed as nerve disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The unappealed October 2001 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.302, 20.1103 (2016).

3.  Additional evidence received since the October 2001 rating decision that denied service connection for right ear hearing loss is not new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

4.  The criteria for an initial compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§  3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

5.  The criteria for a peripheral vascular disease claimed as circulatory disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2013 statement in support of claim, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for bilateral carpal tunnel syndrome claimed as nerve disorder.  Hence, as of November 2013, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral carpal tunnel syndrome claimed as nerve disorder, and this matter is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

In a claim for higher initial rating, the courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

In July 2012, the Veteran was sent a letter that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records.  Moreover, for the reasons indicated below, the VA examinations of record are adequate to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

A VA examination was not conducted in connection with the peripheral vascular disease claimed as circulatory disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for peripheral vascular disease.  As discussed in detail below, there is no evidence of an in-service disease, injury, or event with regard to peripheral vascular disease or a circulatory disorder.  Further, with regard to this disability, the only evidence in support of a relationship between it and service is the Veteran's conclusory generalized lay statements, and such is insufficient to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  As such, examination is not required for this claimed disability. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Reopening -  Service Connection for Right Ear Hearing Loss

Service connection for bilateral hearing loss was denied by an October 2001 rating decision.  The RO concluded that there was no evidence the Veteran had a current bilateral hearing loss disability.  The Veteran did not file a notice of disagreement.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.  New and material evidence is therefore required to reopen these claims.  38 U.S.C.A. § 5108.

In this regard, the RO granted the application to reopen and, after affording the Veteran a new VA examination, denied the claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  See also Woehlaert v. Nicholson, 21 Vet.App. 456, 463 (2007) ("even though the RO reopened the appellant's claim and ordered two new medical examinations, the Board was not bound to decide the merits of his claim").

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Following the October 2001 rating decision, in July 2012, the Veteran sought to reopen the previously denied claim.

The Veteran was provided with a VA examination in September 2012, in which the Veteran was diagnosed with left ear hearing loss and the examiner further found that the Veteran does not have hearing loss in his right ear.  

An October 2012 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
15
15
25
30
21.25
96
LEFT
20
25
35
60
35
96

In October 2012, the RO granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his application to reopen his claim for service connection for right ear hearing loss in February 2011.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  The September 2012 VA examination showed that the Veteran does not currently have right ear hearing loss as that disability is defined in the applicable regulation.  To the extent that the Veteran has alleged he has a hearing loss disability, the determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.

The Veteran has not provided any other evidence that shows that he has current right ear hearing loss.  The evidence of record is thus essentially cumulative in that it indicates that the Veteran continues to have audiometric readings in the right ear that do not meet the criteria for hearing loss disability as defined by VA.  Thus, the evidence received since the most recent prior final denial is cumulative and does not raise a reasonable possibility of substantiating the claim, even if the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  The evidence is therefore not new and material and reopening of the claim for service connection for right ear hearing loss is therefore not warranted.  The benefit of the doubt doctrine is doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  
Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

An October 2012 VA audiological examination indicates that the Veteran's pure tone thresholds, in decibels, and speech discrimination scores were as follows:




HERTZ


Speech discrimination

1000
2000
3000
4000
Average 

RIGHT
15
15
25
30
21.25
96
LEFT
20
25
35
60
35
96

Applying the method for evaluating hearing loss to the testing results reveals a Level I hearing in the right ear and a Level I hearing in the left ear according to Table VI.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to compensable disability rating for left ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Based on the application of the criteria to the audiometric findings above, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's left ear hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the October 2012 VA examination report, the examiner indicated that the Veteran had some trouble hearing, as if hearing through water in his left ear.  This complied with the requirements of Martinak.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As to the Veteran's hearing loss, he has not indicated that he experiences symptoms that are not contemplated by the criteria to include the speech recognition scores or that these symptoms interfere with his employment.  As noted, on the October 2012 VA examination, the Veteran indicated he had trouble hearing as if hearing through water in his left ear.  Such difficulty is contemplated in the hearing loss criteria.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for left ear hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Veteran did not indicate that the hearing loss rendered him unemployable, and the issue of entitlement to a TDIU has therefore not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for left ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran claims that he has a peripheral vascular disease claimed as circulatory disorder, which is related to service. 

The service treatment records do not contain evidence of complaints, symptoms, treatment, or diagnoses relating to peripheral vascular disease or circulatory system disorders.  The vascular system was normal on the August 1975 separation examination.
 
A September 2007 VA treatment record reflects that the Veteran reported numbness and occasional pain when walking.  The Veteran also reported that the symptoms go away when he stops walking.  The clinician noted that the Veteran has no sores and experiences no pain at night or rest.

An April 2010 VA treatment record reflects that the Veteran reported that he experiences pain in his right calf and right foot.  The Veteran also reported that these symptoms began three years ago.

Based on the foregoing, the Board finds that service connection for a peripheral vascular disease claimed as circulatory disorder is not warranted. The evidence does not suggest that any currently diagnosed circulatory disorder may be associated with service.  Instead, VA treatment records reflect that a reported onset in 2007, at least 32 years after service separation.  Moreover, the Veteran's statements do not reflect continuity of symptomatology, but rather are consistent with the medical evidence showing recent onset of peripheral vascular disease.

As the preponderance of the evidence is against the claim for a peripheral vascular disease claimed as circulatory disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

The appeal of the issue of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as nerve disorder, is dismissed.

The application to reopen the claim of entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.

Entitlement to service connection for a peripheral vascular disease, claimed as circulatory disorder, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


